TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00257-CR


Daniel Arriaga III, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
NO. D-1-DC-10-204489, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Daniel Arriaga, III seeks to appeal from a February 2, 2011 judgment of conviction
for aggravated assault against a public servant.  However, the trial court certified that Arriaga waived
the right of appeal.  See Tex. R. App. P. 25.2(d).  Arriaga and his counsel signed the certification.
		Further, Arriaga's attempted notice of appeal is untimely.  Sentence was imposed on
February 2, 2011.  No motion for new trial was filed, thus the deadline for perfecting appeal was
March 4, 2011.  See Tex. R. App. P. 26.2(a)(1).  Arriaga's notice of appeal was filed on April 13,
2011.  There was no request for extension of time to file the notice of appeal.  See Tex. R. App.
P. 26.3.  Additionally, there is no indication that notice of appeal was properly mailed to the
district clerk within the time prescribed by rule 26.2(a).  See Tex. R. App. P. 9.2(b).
		Under the circumstances, we lack jurisdiction over Arriaga's appeal and therefore
dismiss it for want of jurisdiction.  See Tex. R. App. P. 25.2(d); Slaton v. State, 981 S.W.2d 208, 210
(Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).


  
 Jeff Rose, Justice
Before Justices Puryear, Pemberton and Rose
Dismissed for Want of Jurisdiction
Filed:   May 19, 2011
Do Not Publish